PER CURIAM.
Finding that the trial court acted in accordance with our mandate in Tinker v. De Maria Porsche Audi, Inc., 459 So.2d 487 (Fla. 3d DCA 1984), review denied, 471 So.2d 43 (Fla.1985), we affirm the Order on Defendant’s Motion to Determine Jurisdiction.1 See Bankers Multiple Line Ins. Co. v. Farish, 464 So.2d 530 (Fla.1985); O.P. Corp. v. Village of N. Palm Beach, 302 So.2d 130 (Fla.1974); Hartford Accident & Indem. Co. v. Ocha, 472 So.2d 1338 (Fla. 4th DCA), review dismissed, 478 So.2d 54 (Fla.1985); Stephens v. Rohde, 478 So.2d 862 (Fla. 1st DCA 1985), review denied, 488 So.2d 832 (Fla.1986); City of Miami v. Bailey & Dawes, 453 So.2d 187 (Fla. 3d DCA 1984); City of Miami Beach v. Arthree, Inc., 300 So.2d 65 (Fla. 3d DCA 1973); see also Milton v. Keith, 503 So.2d 1312 (Fla. 3d DCA 1987).
Affirmed.

. This court ordered the trial court to reverse the order striking the claim for punitive damages; thus, the trial court acted pursuant to our mandate in deciding to proceed with the punitive damage claim. See Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315 (Fla. 3d DCA 1987).